Citation Nr: 0634334	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1945 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for asthma.  This case has been advanced on the 
Board's docket by reason of the veteran's advanced age.  See 
38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

The issue on the merits is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

1.  By a June 1990 rating decision, the RO denied entitlement 
to service connection for asthma, essentially based upon a 
finding that the evidence failed to show that the veteran's 
treatment for acute bronchitis in service was indicative of a 
chronic asthma condition in service or that his recent post-
service treatment for asthmatic bronchitis was related to 
service.  The veteran did not appeal that determination, and 
it became final.

2.  Evidence has been received subsequent to the June 1990 RO 
rating decision which was not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 



CONCLUSIONS OF LAW

1.  The June 1990 RO decision, which denied service 
connection for asthma, is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.160(d) (2006).

2.  Evidence received since the June 1990 RO rating decision 
is new and material as it pertains to the veteran's claim for 
service connection for asthma; thus that claim may be 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

In view of the disposition in the present decision, there is 
no need for analysis of the RO's compliance with the VCAA, 
its implementing regulations, or subsequent judicial caselaw.

II.  Factual Background

Service medical records (SMRs) show that in February 1960 the 
veteran was treated for acute bronchitis.  Ten days later he 
had recurrent wheezing and a productive cough, and several 
medications were prescribed.  Five days later some 
improvement was shown, but wheezing was still persistent and 
a consultation was scheduled at a U.S. Navy Hospital for two 
days later.  At the consultation the veteran reported a 
history of repeated episodes of dyspnea over the past month, 
and examination revealed diffuse wheezing with no evidence of 
congestive heart failure.  The examiner noted that the 
veteran appeared to have good inspiratory and expiratory 
movements clinically, and only a few rhonchi were heard on 
inspiration.  He was referred for pulmonary function testing.  
It was also noted that after the veteran got dressed he 
started wheezing audibly, and his chest had both inspiratory 
and expiratory wheezes throughout.  The examiner suggested 
vigorous medication with bronchodilators and sedation, and a 
nebulizer.  It was also noted that "since the asthmatic 
period in this part of the world seems to last for another 
three weeks" the veteran was to be sent back to the hospital 
for admission and possible exacerbation if symptoms 
persisted.  

The SMRs further show that, on his discharge examination in 
April 1963, the veteran's lungs and chest were found to be 
normal on clinical evaluation.  A chest X-ray was normal, and 
he responded "no" as to whether he then had, or previously 
had, asthma and/or shortness of breath.  On his retirement 
examination in April 1964, the veteran responded "yes" to 
having or having had asthma and shortness of breath.  His 
lungs and chest were evaluated as clinically normal, and a 
chest X-ray was negative.  The examiner noted that the 
veteran had asthma in Japan from 1957 to 1960, but had "none 
previously and none since".  

Post-service records from the U.S. Naval Fleet Reserve show 
that in July 1968 the veteran underwent a quadrennial 
examination at which his lungs and chest were evaluated as 
clinically normal and he had a normal chest X-ray.  He 
responded "yes" to having or having had asthma, and the 
examiner noted that the veteran had suffered an asthmatic 
reaction in 1961 in Japan, but no distress since.  

Private treatment records dated from 1983 to 1989 show that 
the veteran received treatment for bronchitis, asthmatic 
bronchitis, and bronchial asthma.  In the first entry, dated 
in 1983, it was noted that the veteran had had an 
unproductive cough, diarrhea, and chest pain for 6 weeks and 
was seen in the emergency room in March.  It was noted that 
he was wheezing, and smoked half a pack of cigarettes a day.  
The assessment included bronchitis.  

The veteran filed a formal claim for service connection (VA 
Form 21-526) in January 1990.  He claimed service connection 
for asthma, which he reported began in 1958 or 1959, on board 
the U.S.S. Piedmont (AD-17) while in Japan.  He reported that 
since service he had been treated by Dr. Robison (whose 
practice was taken over by Dr. Fuller) for asthmatic 
bronchitis since 1983.  

In a March 1990 letter the RO advised the veteran that in 
connection with his claim for benefits, arrangements were 
being made for a physical examination.  He was advised that 
he would be informed of the date and place of the 
examination, and that if he failed to report his claim might 
be disallowed.  

A Report of Contact dated May 1, 1990, shows that the veteran 
called the RO and indicated that he had an examination 
scheduled for April 24, 1990, but that he was out of the 
country and unable to attend.  He requested that the 
examination be rescheduled.  

In a letter dated May 2, 1990, the Denver VA Medical Center 
(VAMC) advised the veteran that, since he had failed to keep 
the appointment on April 24, 1990, for his disability 
evaluation and did not notify that office that he was not 
going to report, all papers pertaining to his claim for 
benefits had been returned to the RO.  

A Report of Contact dated June 4, 1990, shows that the 
veteran contacted the RO in June 1990 and reported he was 
scheduled for an examination on April 24, 1990, but was out 
of the country and did not get the notice on time.  The 
veteran reported that he had contacted that C&P examination 
unit at the hospital, and they were to reschedule, but he had 
not been so notified.  He claimed he got a letter in late May 
indicating that his evaluation had been cancelled because he 
did not show up for the examination.  He requested that a VA 
examination be rescheduled as soon as possible, because he 
would be traveling for a few months and needed to know where 
the examination would be so he could make plans.  

In a letter dated in June 4, 1990, and received by the RO on 
June 5, 1990, the veteran reported that on April 12, 1990, a 
letter was mailed to his home indicating that an examination 
would take place on April 24, 1990.  He claimed he was out of 
the country at the time and received the letter on 
approximately May 3rd or 4th.  He claimed he called 
immediately and was told at that time that he would be 
rescheduled for an examination.  After about three weeks he 
received a letter from VA, dated May 2nd,  indicating that he 
was not rescheduled.  He indicated he had called VA and was 
advised to write a letter stating that he did want a physical 
examination and that in mid July he would be gone for a 
period of almost five months on the road.

By June 14, 1990 rating decision, the RO denied entitlement 
to service connection for asthma, essentially based upon a 
finding that, although the SMRs showed treatment for acute 
bronchitis, there was no evidence of a chronic asthma 
condition in service.  The RO noted that the veteran did not 
report for a VAMC examination in April 1990.  The RO also 
essentially found that there was no evidence linking his 
recent treatment for asthmatic bronchitis to his active 
military service.  The veteran did not appeal that 
determination.

In July 2002, the veteran attempted to reopen the claim for 
service connection for asthma.  He submitted a statement in 
support of hisclaim (on VA Form 21-4138) in which he 
indicated he had received treatment for asthma at the 
Cheyenne VAMC from January 1999 to the present.  He reported 
he had treatment prior to 1999, however, the doctors had 
"retired and/or sold their practices".  He indicated he had 
no other evidence to submit.

Treatment records from the Cheyenne VAMC dated from January 
to July 2002 show that the veteran's asthma remained stable 
and controlled on medication.  His past medical history was 
noted to include asthma, for which he gave a history of 
hospitalization, but no intubation, and for which he said he 
had last taken steroids in the Navy.  In a March 2002 
treatment note, the assessment was history of chronic 
bronchitis and asthma.  

An RO rating decision dated in October 2002, denied 
reopening, on the basis that new and material evidence had 
not been received. 

In December 2003 the veteran testified at a hearing at the 
RO.  He testified he was first diagnosed with asthma in 1960 
aboard the U.S.S. Piedmont in Japan, and that he had been 
taking daily medication for his asthma for the last 30 years.  
He testified that after the episode in 1960, the next time he 
had problems with asthma was in the early 1970s, when his 
respiratory problems started.  He reported that sometime 
between 1981 and 1984, Dr. M.T., of Columbus, Indiana, was 
his doctor off and on for a number of years when he was on 
the road selling antiques with his wife, and that Dr. T was 
in a walk-in clinic.  He claimed that they were on the road 
42 to 46 weeks a year, and that he saw Dr. T for less than a 
year.  He did not think there was a chance of obtaining Dr. 
T's treatment records.  He also indicated that he could not 
recall any other doctors he might have seen after service in 
the 1960s or 1970s.  He testified he had been on medication 
for many years.

Received at the December 2003 RO hearing were several 
different treatment records.  VA treatment records for the 
veteran dating from 1981 to 2002 show that in April 1986 he 
was noted to have asthma which appeared to be seasonal.  
Private treatment records dated from 1997 to 1999 show that 
the veteran reported a history of asthma and was treated on 
several occasions for bronchitis and exacerbation of asthma.  
VA treatment records dated from February 2003 to November 
2004 show that the veteran continued to receive treatment and 
medication for his asthma.

In a statement dated in July 2005, the veteran's wife 
reported that she married the veteran in 1948 and that he 
never had breathing problems until his last trip to Japan 
aboard the Piedmont, when he contracted an acute case of 
asthma.  She claimed that the veteran was bothered by asthma 
and respiratory problems during the rest of his Navy career, 
but that it did not affect his duties.  She indicated that 
after the veteran retired from the Navy he worked various 
jobs to support his family, in spite of his asthma and 
breathing problems.  She claimed that in the early 1970s the 
veteran's condition became worse and he got medical help for 
his asthma from civilian doctors, military doctors, and VA.  
She reported that he had been treated for various respiratory 
problems including asthma ever since.

III.  Analysis

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
Amendments to 38 C.F.R. § 3.156 changing the standard for 
finding new and material evidence are applicable in this 
case, because the appellant's claim to reopen was filed after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As noted above, in a June 1990 rating decision, the RO denied 
the claim of service connection for asthma, and the veteran 
did not appeal, rendering it final.  The evidence of record 
at that time included the veteran's SMRs, post-service Naval 
Reserve medical records, and private records dated from 1983 
to 1989, described on pages 3 and 4, above.

Evidence submitted in conjunction with the veteran's July 
2002 request to reopen his claim includes private treatment 
records, VA treatment records, a lay statement from the 
veteran's wife, and sworn testimony from the veteran at an RO 
hearing in December 2003.  The Board finds the additional 
evidence submitted since the June 1990 rating decision is new 
and material.  This evidence includes the veteran's testimony 
and his wife's lay statement as to the veteran's symptoms of 
asthma and treatment for asthma subsequent to service.  The 
veteran and his wife are certainly competent to report the 
frequency, nature, and symptoms of the veteran's asthma, and 
while such evidence is not sufficient evidence to grant 
service connection, such evidence is sufficient to reopen the 
claim.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness, however, as a layperson, the veteran and 
his wife are not competent to provide an opinion requiring 
medical knowledge, including a diagnosis or establishing 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992). 

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Accepting the veteran's testimony 
and the wife's statement at face value as true, the Board 
finds that this additional evidence is not only new, as it 
has not been previously considered by the RO, but also 
material, as it is relevant to and probative of the 
underlying issue of whether the veteran's treatment for acute 
bronchitis in service was a chronic condition that is related 
to his post-service treatment for asthma.  The Board finds 
that this evidence goes directly to the matter of whether the 
veteran's current asthma is related to service, and raises a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Accordingly, the claim 
for service connection for asthma is reopened.  Prior to the 
Board considering the claim on the merits, additional action 
is required, and will be addressed in the Remand, below.


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for asthma is reopened; 
to this extent only the appeal is granted.


REMAND

The veteran contends that he currently has asthma which had 
an onset in service.  He claims that he has had respiratory 
problems and asthma since 1957, when he was treated for 
bronchitis in service.  

A review of the record subsequent to the veteran's initial 
claim for service connection for asthma, filed in January 
1990, shows that the RO attempted to schedule a VA 
examination for the veteran.  The veteran claimed he was out 
of the country and therefore neither received the notice for 
the VA examination nor was able to report for the 
examination.  Without drawing any conclusions as to what 
occurred in April and May 1990 with regard to schedulng the 
veteran for an examination, the Board finds that, since his 
claim for service connection for asthma has been reopened, a 
VA examination is necessary in order to make a decision on 
the merits of the claim.  Thus, pursuant to VA's duty to 
assist the veteran, he should be scheduled for a current VA 
examination to clarify whether his asthma had an onset in, or 
is otherwise related to, service.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159 (c)(4).  Since VA will schedule an 
examination, the veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

This matter is therefore REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology or onset of his asthma.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  Any necessary 
testing should be done.  

a.  The examiner should indicate 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that the veteran's current asthma is 
related to service or had its onset in 
service.  

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it

c.  The complete rationale for any 
opinion(s) expressed should be 
provided.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


